Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rebollo López.
¿Puede el Instituto de Ciencias Forenses remover las córneas de un cadáver que está bajo su autoridad sin el consentimiento de los familiares? Entendemos que sí. ¿Tie-*491nen alguna causa de acción los familiares del finado que, posterior a la remoción de córneas durante una autopsia, reclaman los daños que les ocasionó el que dicha ablación se llevara a cabo sin su autorización? Opinamos que no.
La Ley de Donaciones Anatómicas, 18 L.RR.A. ant. see. 731 et seq., según ha sido enmendada, tiene el propósito claro y específico de aligerar los trámites para lograr la donación de órganos, tejidos, glándulas y córneas. Estas últimas son extraídas de cadáveres para que personas no videntes puedan recobrar la visión con el transplante del minúsculo tejido que tan sólo mide 12mm x 12mm. A la luz de la clara y precisa letra de la ley y de la intención legis-lativa, plasmada claramente en el historial de la ley, es que somos del criterio que la Sentencia que hoy emite el Tribunal, confirmatoria la misma de la emitida por el Tribunal de Circuito de Apelaciones, es una jurídicamente correcta.
HH
El 22 de marzo de 1995, murió trágicamente Rafael Gilberto Concepción Rosado. Debido a que éste falleció en un • accidente automovilístico, su cuerpo fue trasladado al Ins-tituto de Ciencias Forenses (en adelante el Instituto) para practicarle una autopsia, según lo ordena y exige la Ley Núm. 13 de 24 de julio de 1985 (34 L.P.R.A. see. 3001 et seq.).
Mientras el cadáver se encontraba bajo la autoridad del Instituto, el mismo fue sometido no sólo a la autopsia co-rrespondiente sino también a la remoción de córneas. Me-ses después, la familia del occiso se enteró, a través de una copia del informe del protocolo de autopsia, que el finado había sido sometido a dicho procedimiento. Los familiares de Concepción Rosado no recuerdan que este hiciera una manifestación en vida sobre la posibilidad de donar sus órganos. Tampoco a ellos se les pidió autorización antes de la remoción.
*492La Sucesión Concepción Rosado, incluyendo a la viuda del causante, radicaron demanda en daños y perjuicios, contra el Estado Libre Asociado de Puerto Rico (en ade-lante el E.L.A.); el Instituto de Ciencias Forenses; el Banco de Ojos del Leonismo Puertorriqueño (en adelante el Banco de Ojos) y la Funeraria La Cruz, la cual transportó el ca-dáver del lugar del accidente al Instituto de Ciencias Forenses. En la demanda éstos reclamaron indemnización por las angustias mentales sufridas a consecuencia de lo que ellos alegan fue un “acto ilegal” realizado por los demandados.(1) El mismo consistió en extraer las córneas a Concepción Rosado sin el consentimiento de sus familiares.
Posteriormente el E.L.A., en representación del Insti-tuto de Ciencias Forenses, presentó una Moción de Deses-timación al amparo de la Regla 10.2 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill,(2) el Tribunal de Primera Instancia. El Banco de Ojos se unió posteriormente a dicha moción.(3) *493Celebrada la vista para atender la referida solicitud, el Tribunal de Primera Instancia denegó la misma. Cimentó su errada determinación en el hecho de que los familiares te-nían una causa de acción dimanante de la propia Ley de Donaciones Anatómicas, supra. En específico, resolvió que, para que la remoción de córneas fuera conforme a derecho, era necesario que el finado hubiese hecho la donación en vida o que los familiares consintieran expresamente a ello.
A raíz de esta determinación, el Banco de Ojos(4) y el E.L.A. radicaron recursos de certiorari ante el Tribunal de Circuito de Apelaciones. En el mismo, alegaron que la Ley de Donaciones Anatómicas permite al Instituto remover las córneas de los cadáveres que estén siendo sometidos a una autopsia sin la necesidad del consentimiento de sus familiares. Ambos alegaron haber obrado de buena fe al actuar de acuerdo con lo que se autoriza en la Ley de Do-naciones Anatómicas.
El Tribunal de Circuito de Apelaciones(5) expidió el auto y, eventualmente, revocó la decisión del Tribunal de Pri-mera Instancia. El reputado foro apelativo correctamente entendió queda Ley de Donaciones Anatómicas no requiere consentimiento de familiares para remover ciertos órganos a los cadáveres que estén siendo sometidos a una autopsia. Por ello, el foro intermedio concluyó que los demandantes no tenían causa de acción y desestimó el recurso.
Declarada sin lugar la solicitud de reconsideración que radicaron los demandantes, éstos acudieron en revisión —vía certiorari— ante este Tribunal. Expedimos el auto.
La controversia planteada es sencilla, a saber: si la Ley de Donaciones Anatómicas autoriza al E.L.A., a través del Instituto de Ciencias Forenses, a remover las córneas de un cadáver sin la autorización en vida de esa persona o de *494sus familiares más allegados. Al igual que lo resuelto en la sentencia emitida por el Tribunal, entendemos que sí. Vea-mos por qué.
II
En el entorno procesal, la Regla 10.2 de Procedimiento Civil, supra,(6) permite al demandado solicitar que se des-estime la demanda en su contra cuando, entre otras razo-nes, ésta “no expone una reclamación que justifique la con-cesión de un remedio”. A los fines de disponer de una moción de desestimación, el tribunal está obligado a dar por ciertas y buenas todas las alegaciones fácticas de la demanda radicada. Harguindey Ferrer v. U.I., 148 D.P.R. 13 (1998); Ramos v. Marrero, 116 D.P.R. 357, 369 (1985). El promovente de la referida moción tiene que demostrar que, presumiendo que lo allí expuesto es cierto, la demanda no expone una reclamación que justifique la concesión de un remedio. Pressure Vessels P.R. v. Empire Gas P.R., 137 D.P.R. 497 (1994).
Esta doctrina se aplica solamente a los hechos bien ale-gados y expresados de manera clara y concluyente, que de su faz no den margen a dudas. Pressure Vessels P.R. v. Empire Gas P.R., supra. En el citado caso también expresamos que la demanda no deberá ser desestimada a menos que se desprenda con toda certeza que el demandante no tiene derecho a remedio alguno bajo cualquier estado de hechos que puedan ser probados en apoyo a su reclamación.
*495HH HH HH
La Ley de Donaciones Anatómicas(7) fue aprobada para acelerar el procedimiento para la donación de órganos luego que una persona fallece. El reconocimiento de los grandes beneficios que tienen las donaciones para el desa-rrollo de la Medicina y para mejorar la calidad de vida de pacientes en listas de espera de diferentes órganos vitales para su salud no está en discusión. Resulta de vital impor-tancia mantener presente que el poco tiempo después de la muerte durante el cual los órganos son viables para trans-plantes, es el mayor obstáculo para llevar a cabo los mismos. Este es uno de los problemas que pretende solu-cionar la Ley de Donaciones Anatómicas, cuya expresa fi-nalidad, en lo pertinente, es “ayudar a suplir la carencia de córneas, debido al gran número de personas que po-drían recuperar la visión tan sólo mediante un transplante de dicho tejido ocular”.(8)
Por disposición de la Ley de Donaciones Anatómicas se autorizó tanto al Estado a remover las córneas como al Banco de Ojos para aceptarlas. Esta autorización está cla-ramente dispuesta en la Ley de Donaciones Anatómicas en lo referente a los cadáveres que, por mandato legal, deben ser sometidos a una autopsia. Aquí no hay margen alguno para interpretaciones.
La razón para que el legislador nombre al E.L.A. como posible ente autorizador de la donación es, a nuestro en-tender, sencilla y justificada. Es el Estado el que está en inmediato control del cadáver y es el llamado a tomar dicha determinación debido a la urgencia que requiere el procedimiento. Por otro lado, sugerir que el consentimiento *496del familiar más cercano ocurriría después de llevada a cabo la autopsia tampoco sería una alternativa práctica, no sólo por retrasar la donación y la entrega del cuerpo, sino por representar una carga adicional de trabajo para el personal del Instituto. Es precisamente por la urgencia que requieren las ablaciones que surge la Ley de Donaciones Anatómicas que hoy se cuestiona. Con su aprobación el legislador intentó reducir el tiempo entre la muerte y la ablación con el legítimo interés de que pacientes que con-tinúan en listas de espera puedan recobrar su visión sin que ello implique una violación a los derechos de los familiares.
Resolver en contra de lo que claramente dispone la re-ferida ley derrotaría su propósito y constituiría un patente, craso y constitucionalmente prohibido acto de legislación judicial. La labor de este Tribunal no es establecer política pública; eso corresponde a las otras dos (2) Ramas de nues-tro Gobierno.
La intención legislativa y el propósito social que inspira la legislación que hoy interpretamos son tan patentes, cla-ros y precisos que resulta hasta sorprendente que alguna persona lo interprete de forma contraria. Entre éstos puede mencionarse la discusión de las enmiendas propues-tas para el R de la C. 1040, que, con su aprobación, libera-ron de responsabilidad, tanto en lo civil como en lo penal, a los médicos, y sus asoldantes, que participan en la abla-ción; al Banco de Ojos, sus funcionarios o asociados, y al paciente que las reciba. Con el lenguaje claro del estatuto el legislador quiso proteger la donación en caso que un familiar del donante alegare que tenía que prestar su auto-rización para la misma.(9) Esta inmunidad es necesaria e importante.
*497En el historial legislativo del P. de la C. 1040,(10) el le-gislador expuso que entre los asuntos considerados para la aprobación de estas enmiendas estuvo, y tomó en cuenta, el apoyo del pueblo a este tipo de procedimiento. Surge claramente del debate legislativo que una de las mayores preocupaciones del legislador al aprobar la Ley de Dona-ciones Anatómicas lo fue el respeto a la voluntad de los familiares en cuanto a la donación de córneas(11) Sin embargo, dicha referencia a los familiares se hace sólo en el Art. 6(12) de la Ley de Donaciones Anatómicas, 18 L.P.R.A. ant. see. 73 le, y no en el Art. 8(13) de la Ley de Donaciones Anatómicas, 18 L.P.R.A. ant. see. 73 lg, que es el que espe-*498tíficamente atiende y regula la situación que plantea el caso ante nuestra consideración. En el referido artículo 8 se establece, sin lugar a dudas, que en relación “a los ca-dáveres bajo la jurisdicción del Estado Libre Asociado de Puerto Rico que se les practique autopsia por disposición de ley, el patólogo, el médico forense, el oftalmólogo, ciru-jano o sus ayudantes podrán remover las córneas, glándu-las, órganos, tejidos o partes para ser entregadas a la Junta, para los fines y propósitos de las sees. 731 a 73ln de este título”.(14) 18 L.P.R.A. sec. 731g(a) (ed. 1989). El inciso (b) de ese artículo 8 (18 L.P.R.A. sec. 731g(b)) dispone que los que participen en el procedimiento de remoción y posterior transplante de las córneas estarán exentos de cualquier acción legal incoada posteriormente por familiares, (15) Evi-*499dentemente, el propósito de esta disposición estatutaria no sólo es promover y hacer viable los trasplantes de córneas sino que proteger a quienes participan en la remoción de los mismos siempre y cuando estén en posesión legal del cadáver. Es decir, el legislador, al aprobar la Ley de Dona-ciones Anatómicas y sus posteriores enmiendas, otorgó in-munidad total tanto a los empleados del E.L.A., como a los del Banco de Ojos, para que éstos pudieran proceder con la debida celeridad en la remoción de las córneas y en la en-tera confianza de que el acto que realizan es uno revestido de legalidad.
De esta forma vemos cómo el legislador lleva a cabo un balance entre el interés público de lograr la donación de córneas y la protección de la integridad del cadáver. Esto último se logra al prohibir la remoción cuando ésta altere la apariencia física del finado más allá de lo que, obvia-mente, ocurrirá durante la autopsia. También se advierte en la propia Ley de Donaciones Anatómicas que la autop-sia tendrá prioridad sobre la remoción de glándulas, órga-nos y córneas ya que se prohíbe que ese proceso entorpezca de alguna manera con la investigación forense.
IV
Por otro lado, se argumenta que los familiares son los primeros llamados a tomar la determinación de si un cadá-ver puede o no ser utilizado para un transplante de órga-nos o tejidos. Dicho argumento se basa en el orden de pre-lación que se dispone en el Art. 6 de la Ley, supra, añadiendo que tal orden es excluyente. Este argumento, tomado aisladamente, es correcto. Sin embargo, debemos recordar que las leyes no se interpretan en el vacío, sino las unas con las otras. Srio. del Trabajo v. J.C. Penney, 119 D.P.R. 660, 665 (1987); Román Cruz v. Díaz Rifas, 113 D.P.R. 500, 505 (1982). Una detenida lectura del referido *500artículo 6 es suficiente para comprender que este no es el artículo que regula la situación aquí planteada.
El citado artículo 6 atiende las donaciones en dos (2) situaciones específicas. La primera, inciso (a), se refiere a la persona que fallece dejando un documento donde dis-pone de su cuerpo. La segunda situación, inciso (b), se ac-tiva cuando la persona que fallece no ha dispuesto lo que debe hacerse con sus restos mortales y tampoco fallece en circunstancias que requieran una autopsia. Es ante estas circunstancias, y no otras, que entra en función la lista excluyente que se menciona en el inciso (b) del Art. 6, supra, y que requiere la autorización de los familiares del finado. Ninguna de esas dos (2) situaciones está presente en el caso ante nuestra consideración.
La citada Ley de Donaciones Anatómicas, no hay duda, contiene varias disposiciones que tienden a evidenciar el hecho de que los familiares “participen” en la donación de los órganos o tejidos de sus seres queridos. Esa realidad en nada afecta el caso ante nos. Si bien es cierto que esa po-testad que se reconoce a los familiares es evidente en cier-tas circunstancias, también es indiscutible que el citado artículo 8 es el que resulta aplicable a la situación ante nuestra consideración, ya que es el que regula la situación de un cuerpo que está bajo la jurisdicción del E.L.A., por tener que practicársele una autopsia, pueda ser sometido a la remoción de las córneas sin necesidad de que los médicos que la practican reciban una autorización expresa para ello.
V
La Ley de Reclamaciones y Demandas contra el Estado, Ley Núm. 104 de 29 de junio de 1955 (32 L.RR.A. see. 3077 et seq.) (en adelante la Ley Núm. 104), es el estatuto a través del cual el E.L.A. prestó su consentimiento para ser demandado por los daños que sus empleados puedan oca-*501sionar al actuar en forma negligente. Para que prospere una causa de acción bajo esta ley, es necesario que los da-ños sean causados por funcionarios o empleados públicos actuando dentro del marco de sus funciones, cargo o empleo. 32 L.P.R.A. sec. 3077(a). La propia Ley Núm. 104 contiene las excepciones a través de las cuales el Gobierno conserva su inmunidad. El Art. 6(a) del estatuto, 32 L.P.R.A. sec. 3081(a), enumera dichas situaciones.(16) Entre ellas, el Estado expresamente retiene su inmunidad cuando los actos son cometidos por un empleado suyo en el cumpli-miento de una ley o un reglamento, aun cuando posterior-mente estos resulten ser nulos.
No hay duda que, al respecto, se debe determinar, en primer término, si los funcionarios del Instituto, emplea-dos del E.L.A., actuaron conforme con lo prescrito en la Ley de Donaciones Anatómicas. Se argumenta erróneamente, en nuestra opinión, que en el presente caso éstos no actua-ron conforme a lo allí establecido, ya que los funcionarios en cuestión debieron hacer un esfuerzo razonable para lo-*502calizar a los familiares del occiso con el propósito de obte-ner su autorización previo a la ablación de las córneas.
Como hemos visto, ese requisito —el cual originalmente existió— hoy no se exige. El legislador expresamente lo eli-minó de la Ley de Donaciones Anatómicas.
VI
Por otro lado, y al considerar la interrogante de si las disposiciones del citado Art. 8 de la Ley de Donaciones Anatómicas, exime, o no, al Banco de Ojos de responsabi-lidad civil, se argumenta que dichas disposiciones eximien-tes sólo aplican en situaciones en que las córneas han sido “donadas” por las personas autorizadas para ello. Este errado razonamiento se fundamenta en que, alegada-mente, el Art. 8(b) de la Ley de Donaciones Anatómicas, supra, hace referencia al “donante finado” y que, por tanto, el Banco de Ojos sólo está exento de responsabilidad cuando la ablación ocurre en el cadáver de una persona que autorizó en vida la donación de sus órganos. En defi-nitiva, se argumenta que el Banco de Ojos no está inmune a acciones como la que hoy se trae ante nos ya que el finado en el presente caso nunca donó sus órganos en vida. No estamos de acuerdo.
La Ley de Donaciones Anatómicas define “donante” como cualquier persona que hace una donación de todo o parte de su cuerpo o que, estando autorizada para ello, dona el cadáver a otra personal(17) Nos parece evidente que la definición en la ley incluye al E.L.A. como donante en casos en que tenga el cadáver bajo su legítima autoridad. Teniendo tal potestad, el Estado puede donar las córneas y, por lo tanto, los empleados suyos que realicen esa gestión, *503de acuerdo con lo dispuesto en la Ley de Donaciones Ana-tómicas, no pueden estar sujetos a acciones civiles o pena-les de ningún tipo.
El Art. 8(a) de la propia Ley de Donaciones Anatómicas, supra, taxativamente enumera las únicas posibles limita-ciones para que el cadáver de una persona, que está siendo sometido a una autopsia, no pueda ser sometido también a la remoción de las córneas. Estas son: que no interfiera con la ejecución de la autopsia, con alguna intervención que se esté realizando o que altere la apariencia post mortem.
En este caso los demandantes ni tan siquiera alegaron en su demanda algún hecho que sustente la posibilidad de que la ablación realizada interfirió, de alguna manera, con la autopsia realizada. Por otro lado, podemos razonable-mente concluir que no hubo una alteración en la aparien-cia post mortem del cadáver ya que resulta claro de la pro-pia demanda radicada que “la parte demandante se dio cuenta de que al cadáver le. faltaban las córneas cuando obtuvo el Informe Médico-Forense de Autopsia”. Resulta obvio, sin restarle importancia al comprensible dolor por la pérdida de un ser querido, que los familiares demandantes nunca observaron una posible mutilación en el cadáver. En consecuencia, nada aquí nos mueve a concluir que estamos ante una violación a la disposición que prohíbe una altera-ción a la apariencia post mortem del cadáver.
Por último, debe señalarse que la jurisprudencia es clara en cuanto a la forma en que deben ser interpretadas las leyes. En Famania v. Corp. Azucarera de P.R., 113 D.P.R. 654, 657-658 (1982), señalamos que “nuestra fun-ción es interpretar la ley y no juzgar su bondad o sabiduría. Por eso, no debemos frustrar los propósitos de un estatuto cuando la letra es clara y expresa sin ambigüedad la intención del legislador”. (Énfasis suplido.)
Más aún, en Romero Barceló v. Hernández Agosto, 115 D.P.R. 368, 403 (1984), haciendo un análisis del Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351, *504este Tribunal expresó que cuando la ley es clara “no hay necesidad de que persona alguna pierda su tiempo ‘escu-driñando’ su historial legislativo”. También hemos seña-lado que el objeto y fin de toda interpretación estatutaria es determinar el significado del estatuto de que se trate. Cuando ese significado lo expresa la Legislatura misma en términos claros e inequívocos, no hay margen ni excusa para interpretaciones. Martínez v. Junta Insular de Elecciones, 43 D.P.R. 413 (1932).
Es incuestionable que, en el estatuto que hoy ocupa nuestra atención, el legislador tuvo la intención de elimi-nar el requisito que otorgaba a los familiares potestad para autorizar o denegar la donación de las córneas cuando el cadáver estaba siendo sometido a una autopsia. Así lo hizo constar en la fraseología que utilizó. Por lo tanto, resulta innecesario cualquier ejercicio con el propósito de “escudri-ñar” el “verdadero propósito” de la Ley de Donaciones Anatómicas.
Este Tribunal no tiene autoridad para dar marcha atrás a la legislación aquí en controversia. La Ley de Donaciones Anatómicas y su historial son claros y, como Tribunal Supremo, no podemos más que hacerla cumplir dejando a un lado nuestras particulares visiones utópicas de cómo qui-siéramos que fuese el planeta.
Por los fundamentos antes expresados es que estamos conformes con el resultado al que se llega en la Sentencia emitida por el Tribunal en el presente caso.
*505— O —

(1) El Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, es la base legal para esta causa de acción.


(2) Regla 10.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III:
“Toda defensa de hechos o de derecho contra una reclamación en cualquier ale-gación, ya sea demanda, reconvención, demanda contra coparte, o demanda contra tercero, se expondrá en la alegación respondiente que se haga a las mismas, en caso de que se requiera dicha alegación respondiente, excepto que, a opción de la parte que alega, las siguientes defensas pueden hacerse mediante moción debidamente fundamentada: (1) falta de jurisdicción sobre la materia; (2) falta de jurisdicción sobre la persona; (3) insuficiencia del emplazamiento; (4) insuficiencia del diligencia-miento del emplazamiento; (5) dejar de exponer una reclamación que justifique la concesión de un remedio; (6) dejar de acumular una parte indispensable. Una moción en que se formule cualesquiera de estas defensas deberá presentarse antes de alegar, si se permitiere una alegación adicional. No se entenderá renunciada ninguna de-fensa u objeción por haber sido formulada conjuntamente con otra u otras defensas u objeciones en una alegación respondiente o moción. Si una alegación formulare una reclamación contra la cual la parte no estuviere obligada a presentar una alegación respondiente, dicha parte podrá mantener en el juicio cualquier defensa de hechos o de derecho en contra de dicha reclamación. Si en una moción en que se formulare la defensa número (5) se expusieren materias no contenidas en la alegación impugnada y éstas no fueren excluidas por el tribunal, la moción deberá ser considerada como una solicitud de sentencia sumaria y estará sujeta a todos los trámites ulteriores provistos en la Regla 36 hasta su resolución final y todas las partes deberán tener una oportunidad razonable de presentar toda materia pertinente a dicha moción bajo dicha regla.”


(3) Antes de unirse a la Moción de Desestimación, el Banco de Ojos presentó su “Contestación de la Demanda” en la cual levantó como defensa afirmativa que en 18 *493L.P.R.A. ant. sec. 731g(a) y (b) se otorga inmunidad total a los empleados de la entidad a la que representan.


(4) El Banco de Ojos sometió el recurso al cual posteriormente se unió el E.L.A.


(5) En un panel integrado por los Jueces Ramos Buonomo, González Román y Córdova Arone.


(6) Véase escolio 1.


(7) La Ley de Donaciones Anatómicas fue objeto de discusión y enmiendas tan recientemente como en 1996. Véase Ley Núm. 207 de 9 de septiembre de 1996 (18 L.P.R.A. sec. 731t).


(8) La Exposición de Motivos de la Ley Núm. 33 de 29 de mayo de 1984 reitera ese mismo propósito al aprobar ciertas enmiendas. 1984 Leyes de Puerto Rico 80.


(9) Informe de la Comisión de Salud y Bienestar de la Cámara de Representan-tes sobre el P. de la C. 1040, mayo de 1979.


(10) Ley Núm. 152 de 20 de julio de 1979 (18 L.P.R.A. ant. see. 731a y 731g), que enmienda la Ley Núm. 11 de 15 de abril de 1974.


(11) La donación a la que se refiere el Art. 6, puede hacerse siempre que no exista impedimento alguno por parte de las personas indicadas por ley.


(12) “Donaciones-Donantes
“(a) Cualquier persona de dieciocho (18) años de edad o mayor podrá donar su cuerpo entero o cualquier parte de éste a las personas, instituciones o entidades incluidas en este Capítulo para fines de autopsias clínicas, estudios anatómicos o para ser utilizadas con el propósito de ayudar al progreso de la ciencia médica y ramas anexas para la enseñanza o para el trasplante o rehabilitación de parte o tejidos enfermos, lesionados o degenerados del cuerpo humano. Tal donación será efectiva con posterioridad a la muerte del donante excepto en los casos de donación de órganos o tejidos a ser trasplantados de una persona viva a otra.
“(b)' Las siguientes personas, en el orden que se indica con exclusión de cual-quier otro familiar, podrán disponer de todo o parte del cuerpo de un finado para los propósitos de este Capítulo:
“(1) El cónyuge viudo o supérstite que conviviere con el otro cónyuge fenecido a la hora de su muerte;
“(2) el hijo mayor y, en ausencia o incapacidad de éste, el próximo en edad, siempre y cuando fuere mayor de edad;
“(3) el padre y, en ausencia o incapacidad de éste, la madre;
“(4) el abuelo o abuela con quien viviere;
“(5) el mayor de los hermanos de doble vínculo y, a falta de éstos, el mayor de los medio hermanos;
“(6) el tutor del finado al momento de la muerte o el familiar o persona particular que se hubiere ocupado del finado durante su vida;
“(7) cualquier persona o entidad autorizada u obligada por la ley a disponer del cadáver.
“(c) El hospital o médico encargado de la autopsia o extirpación de un órgano o tejido para trasplante queda exonerado de responsabilidad si la persona que alega ser la autorizada a disponer en todo o en parte del cuerpo de un finado, según el Inciso (b) de esta sección, resulta posteriormente que no es la legalmente facultada para hacerlo.” 18 L.P.R.A. sec. 731e (ed. 1989).


(13) “procedimiento; exención de responsabilidad
*498“(a) La donación de una parte o de la totalidad de un cadáver, la autorización para practicar una autopsia clínica, o la donación de un órgano para trasplante vivo se hará por documento público o documento privado, suscrito ante notario, o por documento privado ante dos (2) o más testigos sin la concurrencia de notario. Dispo-niéndose, sin embargo, que a los cadáveres bajo la jurisdicción del Estado Libre Asociado de Puerto Rico que se les practique autopsia por disposición de ley, el pa-tólogo, el médico forense, el oftalmólogo, cirujano o sus ayudantes podrán remover las córneas, glándulas, órganos, tejidos o partes para ser entregadas a la Junta, para los fines y propósitos de este Capítulo, siempre y cuando la remoción de dichas glándulas, córneas, órganos o tejidos no interfiera con la ejecución de la autopsia, con alguna intervención que se esté realizando por las autoridades competentes, o que altere la apariencia física post mortem del cadáver. Cuando se trate de córneas, éstas serán entregadas libre de costo al Banco de Ojos del Leonismo Puertorriqueño u otros bancos de ojos acreditados que se establezcan en un futuro, sin fines de lucro.
“(b) Quedarán exentos de responsabilidad civil y criminal, el médico forense o su ayudante, el oftalmólogo, el residente en oftalmología, los Bancos de Ojos o sus fun-cionarios, así como el paciente donatario que reciba las córneas de un donante finado por motivo de que con posterioridad a la remoción de las córneas se alegara por persona alguna que era necesaria su autorización o conocimiento previo.
“(e) Todo donatario de tejido, órgano, o cadáver o parte del mismo, o de un cuerpo para autopsia clínica, y todo notario ante quien se otorgue un documento de donación anatómica, o de revocación de la donación de un cadáver o de parte del mismo, deberá enviar copia simple bajo su firma del documento en cuestión a la Junta de Disposición de Cuerpos, Organos y Tejidos Humanos dentro de un plazo de setenta y dos (72) horas de otorgado el documento.”


(14) Art. 8 de la Ley Núm. 11 de 15 de abril de 1974 (8 L.P.R.A. ant. 731g).


(15) “Quedarán exentos de responsabilidad civil y criminal, el médico forense o su ayudante, el oftalmólogo, el residente en oftalmología, los Bancos de Ojos o sus funcionarios, así como el paciente donatario que reciba las córneas de un donante finado por motivo de que con posterioridad a la remoción de las córneas se alegara por persona alguna que era necesaria su autorización o conocimiento previo.” 18 L.P.R.A. sec. 731g(b) (ed. 1989).


(16) "... Acciones no autorizadas.
“Nada en las sees. 3077 et seq. de este título autoriza las acciones por daños y perjuicios contra el Estado por acto u omisión de un' funcionario, agente o empleado:
“(a) En el cumplimiento de una ley o reglamento, aun cuando éstos resultaren ser nulos.
“(b) En el desempeño de una función de carácter discrecional, aun cuando hu-biere abuso de discreción.
“(c) En la imposición y cobro de contribuciones.
“(d) Constitutivo de acometimiento, agresión u otro delito contra la persona, encarcelación ilegal, arresto ilegal, persecución maliciosa, calumnia, libelo, difama-ción y falsa representación e impostura.
“(e) Ocurrida fuera de la jurisdicción territorial del Estado.
“(f) En el desempeño de operaciones de combate por las fuerzas aéreas, navales o militares en casos de guerra, invasión, rebelión u otra emergencia, debidamente declaradas como tales por las autoridades pertinentes. Disponiéndose, que gozará el Estado de la misma inmunidad que concede esta sección por las operaciones de combate de las fuerzas aéreas, navales o militares de Puerto Rico, incluyendo espe-cíficamente, pero sin que esto se entienda como una limitación, la Guardia Nacional de Puerto Rico, cuando dichas fuerzas sean movilizadas o utilizadas total o parcial-mente por las autoridades pertinentes para actuar en apoyo de las fuerzas de segu-ridad pública, incluyendo específicamente,' pero sin limitarse a ésta, la Policía de Puerto Rico, en operaciones para combatir la criminalidad y el narcotráfico o man-tener o restablecer la seguridad pública siempre que ésta se vea amenazada por cualquier motivo, incluyendo, pero sin limitarse a éstas, la criminalidad y el narcotráfico.” 32 L.P.R.A. see. 3081.


(17) “... Definiciones.
“Los siguientes términos tendrán el significado que a continuación se expresa:
“(a) “Donante” significa cualquier persona que hace una donación de todo o parte de su cuerpo o que estando autorizada dona el cadáver de otrapersona.”